                           IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF VIRGINIA
                                    ABINGDON DIVISION

 UNITED STATES OF AMERICA

                     v.                                         CASE NO. 1:19cr00016

 INDIVIOR INC. (a/k/a Reckitt Benckiser
      Pharmaceuticals Inc.) and
 INDIVIOR PLC


                     DEFENDANTS’ MOTION FOR BILL OF PARTICULARS

        Pursuant to Rule 7(f) of the Federal Rules of Criminal Procedure, and for the reasons set

 forth in the accompanying Memorandum, Defendants Indivior Inc. and Indivior PLC hereby

 move for an Order requiring the government to provide a bill of particulars identifying,

 separately and specifically for each of Indivior Inc. and Indivior PLC:

    1. Every false or fraudulent statement or representation the government intends to introduce

        at trial;

    2. The factual basis for the government’s assertion that any such statement or representation

        is false or fraudulent;

    3. Every action or communication supporting the claim that Indivior’s marketing aided or

        abetted physicians in prescribing or dispensing Suboxone Film in a “careless and

        clinically unwarranted manner,” including:

            a. The identity of any relevant Indivior representatives;

            b. The identity of any relevant physicians or other health care providers;

            c. The details surrounding the alleged actions or communications that purportedly

                    caused the relevant physicians to prescribe or dispense Suboxone Film in a

                    “careless and clinically unwarranted manner”;


                                                   -1-

Case 1:19-cr-00016-JPJ-PMS Document 136 Filed 09/10/19 Page 1 of 6 Pageid#: 1222
           d. The basis for concluding that the prescribing or dispensing was “careless and

               clinically unwarranted”; and

           e. The link between any false or fraudulent statements to the purported “careless and

               clinically unwarranted” prescribing practices;

    4. The identity of all co-conspirators;

    5. The nature of any agreement or agreements supporting the asserted conspiracy charge,

       including:

           a. When the agreement took place (approximate month and year);

           b. Where the agreement took pace (the relevant judicial district); and

           c. The identity of the individuals or entities entering into the agreement;

    6. The specific overt acts committed in furtherance of the alleged conspiracy;

    7. The locations to and from which each Here to Help call was made that allegedly resulted

       in a referral to Doctor A, including:

           a. The specific location from which each referral call originated;

           b. The location of the Here to Help call center where each referral call was

               answered; and

           c. The location of the doctor’s office to which each referral was made;

    8. Any actions attributable to Indivior PLC, including:

           a. The dates of any purported fraudulent conduct;

           b. The identity of any specific fraudulent documents reflecting action by Indivior

               PLC;

           c. Any fraudulent statements attributable to Indivior PLC; and




                                               -2-

Case 1:19-cr-00016-JPJ-PMS Document 136 Filed 09/10/19 Page 2 of 6 Pageid#: 1223
          d. The factual basis for the government’s assertion that any such statement or

             representation is false or fraudulent.




                                              -3-

Case 1:19-cr-00016-JPJ-PMS Document 136 Filed 09/10/19 Page 3 of 6 Pageid#: 1224
 Dated: September 10, 2019             Respectfully submitted,

                                       INDIVIOR INC. (a/k/a Reckitt Benckiser
                                       Pharmaceuticals Inc.) and INDIVIOR PLC

                                       /s/ Thomas J. Bondurant, Jr.
                                       By Counsel

                                       Thomas J. Bondurant, Jr.
                                       Gentry Locke
                                       10 Franklin Road SE
                                       Roanoke, Virginia. 24022
                                       (540) 983-9389
                                       bondurant@gentrylocke.com

                                       Jennifer S. DeGraw
                                       Gentry Locke
                                       10 Franklin Road SE
                                       Roanoke, Virginia. 24022
                                       (540) 983-9445
                                       degraw@gentrylocke.com

                                       Leigh A. Krahenbuhl (admitted pro hac vice)
                                       Jones Day
                                       77 West Wacker Drive
                                       Chicago, Illinois 60601
                                       (312) 269-1524
                                       lkrahenbuhl@jonesday.com

                                       James R. Wooley (admitted pro hac vice)
                                       Jones Day
                                       901 Lakeside Avenue
                                       Cleveland, Ohio 44114
                                       (216) 586-7345
                                       jrwooley@jonesday.com

                                       James P. Loonam (admitted pro hac vice)
                                       Jones Day
                                       250 Vesey Street
                                       New York, New York 10281
                                       (212) 326-3808
                                       jloonam@jonesday.com

                                       Peter J. Romatowski (admitted pro hac vice)
                                       Jones Day
                                       51 Louisiana Avenue NW

                                      -4-

Case 1:19-cr-00016-JPJ-PMS Document 136 Filed 09/10/19 Page 4 of 6 Pageid#: 1225
                                       Washington, D.C. 20001
                                       (202) 879-7625
                                       pjromatowski@jonesday.com


                                       Counsel for Defendants




                                      -5-

Case 1:19-cr-00016-JPJ-PMS Document 136 Filed 09/10/19 Page 5 of 6 Pageid#: 1226
                                CERTIFICATE OF SERVICE

        I hereby certify that I caused the foregoing to be presented to the Clerk of the Court for

 filing and uploading to the CM/ECF system, which will send notification of such filing to all

 counsel of record, on this 10th day of September, 2019.


                                                /s/ Thomas J. Bondurant, Jr.
                                                Counsel for Defendants




                                               -6-

Case 1:19-cr-00016-JPJ-PMS Document 136 Filed 09/10/19 Page 6 of 6 Pageid#: 1227
